PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Breyfogle et al.
Application No. 15/216,467
Filed: 21 Jul 2016
For: Systems and Related Apparatus for Improving Process Data Integrity and Timeliness
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petitions under 37 CFR 1.102(c)(1), filed January 19, 2021, to make the 
above-identified application special based on applicant’s age as set forth in M.P.E.P. § 708.02, 
Section II.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

The petitions are DISMISSED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

A review of the record discloses that the application became abandoned by operation of law on 
December 18, 2018, for failure to respond to the non-final Office action mailed on September 18, 2018.  Therefore, the petition to make special filed on January 19, 2021, cannot be granted at this time.

Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO to support a petition or an application. If this type of personal information is included in documents submitted to the USPTO, petitioners/applicants should consider redacting such personal information from the documents before submitting them to the USPTO.  Petitioner/applicant is advised that the record of a patent application is available to the public after publication of the application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a patent. Furthermore, the record from an 
abandoned application may also be available to the public if the application is referenced in a published application or an issued patent (see 37 CFR 1.14). 

Further correspondence with respect to this matter should be addressed as follows:


By Mail:		Mail Stop PETITION
			Commissioner for Patents
			
P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By FAX:		(571) 273-8300


By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.



/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	William Hulsey
	Hulsey IP Intellectual Property Lawyers, P.C.
	919 Congress Ave., Ste. 919
	Austin, TX 78701



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)